 



Exhibit 10o
Brush Engineered Materials Inc. and Subsidiaries
Long-Term Incentive Plan (LTIP)
Performance Period January 1, 2008
through December 31, 2010

I.   Introduction

The Long-Term Incentive Plan (LTIP) provides incentive compensation to eligible
employees based primarily on financial performance over multi-year periods.

II.   Definitions

Performance Period: January 1, 2008 through December 31, 2010
Business Unit Performance: The Plan has designated the following Business Units
for the Performance Period:
Corporate
Alloy/Utah
Be Products
TMI
WAM
Each business unit has defined financial measures which have been approved by
the Compensation Committee of the Board of Directors. These measures are
expressed as a threshold, target and maximum.
Base Compensation: The participant’s annual base salary in effect at the start
of the Performance Period.

III.   Participation

Participants include only those individuals who are approved by the Compensation
Committee of the Board to participate.
Following the beginning of the Performance Period, new hires or individuals who
are promoted with significant additional responsibilities prior to July 1, 2008,
may be
eligible for participation. Such participation must be confirmed by the
Compensation Committee of the Board. The eligibility of employees hired after
June 30, 2008, will not be considered until the subsequent Performance Period.

 



--------------------------------------------------------------------------------



 



Participants must be employed on the last day of the Performance Period in order
to be eligible for an award. If a participant retires under a Company pension
plan, any award will be prorated based on time employed during the Performance
Period but only if the participant worked at least one-half of the Performance
Period.
Should a participant die or become permanently disabled or should there occur a
Parent Company Change in Control, the participant (or their spouse or estate)
shall receive full payment of the award for the entire Performance Period at the
Target level.

IV.   Performance Award Opportunity

The Compensation Committee of the Board of Directors will establish Threshold,
Target and Maximum financial target levels for each corporate and business unit.
The award opportunity for each eligible participant will be approved by either
the Compensation Committee or Senior Management.
For the entire Performance Period 2008 through 2010, the target opportunity will
be a single (1x) opportunity for Corporate and all business units.
Awards will commence once the Threshold level has been attained. 25% of the
opportunity will be awarded at the Threshold level, 100% of the opportunity will
be awarded at Target and 150% will be awarded at Maximum. Award amounts for
levels of achievement between Threshold and Target and between Target and
Maximum will be prorated according to the approved target schedule.
As a “circuit breaker” feature, the plan can pay at the 25% Threshold level if
the Corporate Threshold financial target is not met, due to macro-economic
circumstances, but only if the Company’s stock performance falls within the top
quartile of the Russell 2000 over the performance period. The top quartile
performance will be measured by comparing the change of the average daily
closing price of 2007 to the average daily closing price of 2010 of both the
company and the Russell 2000.
LTIP targets have been established on the basis of cumulative operating profit.
The targets are attached hereto as Exhibit A.
Awards will be prorated for transfers between business units and/or corporate
during the Performance Period, assuming grade level remains the same. Such
proration will be determined by the length of service in each unit during the
Performance Period.

-2-



--------------------------------------------------------------------------------



 



V.   Payment

The intent of this Plan is to have payment in a form of Company stock (i.e.,
performance restricted shares). Payment will be made no later than March 15,
2011.

VI.   General Provisions

The Board of Directors, through its Compensation Committee, shall have final and
conclusive authority for interpretation, application and possible modification
of this Plan or its established targets. The Board of Directors reserves the
right to amend or terminate the Plan at any time.
This plan is not a contract of employment.

-3-